Mb, Justice Yantis delivered the opinion of the court: This claim was filed by Richard Seibert as the father and apparent next friend of Norma Seibert, a minor, for the refund of Twenty-five ($25.00) Dollars tuition fee paid to the Southern Illinois Normal University of Carbondale, Illinois. It appears that tuition fees were paid for the school year 1934-1935 and for the first term of the school year 1935-1936, notwithstanding the fact that when Miss Seibert entered the Normal School she was entitled to a County Scholarship which entitled her to free tuition. Reports appearing’ in the record from John J. Hallihan, Director of the Department of Registration and Education, and from Roscoe Pulliam of the Normal School, concur in claimant’s statements, and no opposition is interposed by the Attorney General to the payment of said claim. This court has repeatedly held that where it appears an erroneous tax payment has been made through a mutual mistake of fact and the Attorney General concedes that claimant is entitled to an award, an award will be made. The Scudder-Gale Grocery Co. vs. State, 8 C. C. R. 719. Miss Seibert was apparently entitled to free tuition. The fact that she held a Scholarship, entitling her to free tuition was overlooked by Miss Seibert and the management of said school. An award is therefore allowed in favor of Richard Seibert for the use of Norma Seibert in the sum of Twenty Five ($25.00) Dollars.